—Order, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered on July 23, 1987, and judgment of said court entered thereon on July 29, 1987, unanimously affirmed. Respondents shall recover of appellant one bill of $75 costs and disbursements of these appeals. The motion by plaintiff-appellant to enlarge the record on appeal and the cross motion by defendants-respondents to expunge and to strike the reply brief are both denied. No opinion. Concur—Sandler, J. P., Ross, Kassal and Smith, JJ.